Citation Nr: 1517045	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-09 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran provided testimony during a videoconference hearing before the undersigned in March 2014.  A transcript is of record. 

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty training (ACDUTRA) or injury incurred or aggravated by inactive duty training (INACDUTRA).  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  Under 38 U.S.C.A. 
§ 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  Id.  

The file suggests that the Veteran served with the Army National Guard from 1973 to 1996.  A list of his active duty and ACDUTRA dates has been obtained, but only through January 1979.  In addition, his service on INACDUTRA was not verified.  As he has reported acoustic trauma from weapons fire, which may have occurred during ACDUTRA or INACDUTRA, and as a May 1990 National Guard treatment record includes the first evidence of hearing loss, all periods of the Veteran's service must be verified and all treatment and personnel records must be obtained and associated with the claims file in accordance with 38 C.F.R. § 3.159 (2014).  

If additional service is verified, the claims folder must be forwarded to the examiner who conducted the January 2012 VA examination to determine a new opinion in light of the new evidence obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's service, including all periods of ACDUTRA and INACDUTRA. 

2.  Obtain service treatment records for all periods of ACDUTRA and INACDUTRA.  

3.  If additional service is verified, forward the claims file to the January 2012 VA examiner to determine whether the newly obtained evidence changes the opinion previously provided.  The examiner must review the claims folder and note such review in an examination report or addendum.  If the examiner determines that a new examination is warranted, such an examination must be scheduled.  

In light of the newly obtained evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that current bilateral hearing loss had onset in service or is otherwise related to a disease or injury in service, including noise exposure in active service, or during ACDUTRA or INACDUTRA.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

If the January 2012 VA examiner is unavailable, provide the Veteran with a new VA examination to obtain the requested opinion.  

3.  The agency of original jurisdiction should review the examination report to ensure that it contains the opinion and rationale requested in this remand.

4.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




